Opinion by
Ervin, J.,
In this unemployment compensation case the bureau denied benefits to the appellant on the ground that he had voluntarily left work without a compelling and necessitous reason and that he was not able and available for work. The referee reversed the bureau and allowed benefits. The board reversed the referee and held that the appellant voluntarily terminated his employment and was ineligible for unemployment compensation under §402(b) (1) of the Unemployment Compensation Law, 43 PS §802(b) (1).
The record fully supports the decision of the board. The claimant testified as follows: “A. Well—I worked twenty-three years and I gave them very good service— understand? I have been doctoring the last seven or eight years with heart and high blood pressure and sinus trouble. I got married the second time and at that time I got four children and I had no help at home and I was forced to retire because of my condition. I worked four years over my time until my daughter graduated from St. Michael’s School and she got a job with Bell Telephone right away and that was all I was waiting on. There was no reason for me to ask for lighter work because I had the lightest work in the field I was in understand but it was the brain work, understand.”
Sometime after retiring the appellant obtained a doctor’s certificate which stated that he should perform only sedentary work. This information, however, came after his retirement. The employer was never apprised *630of the appellant’s alleged physical inability to perform the work. Continued work was available to him had he desired to remain employed.
Decision affirmed.